United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
S.S., Appellant
and
DEPARTMENT OF HOMELAND SECURITY,
TRANSPORTATION SECURITY
ADMINISTRATION, CHICAGO MIDWAY
AIRPORT, Chicago, IL, Employer
__________________________________________
Appearances:
Appellant, pro se
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)
)
)

Docket No. 21-0660
Issued: October 15, 2021

Case Submitted on the Record

ORDER REVERSING CASE
Before:
ALEC J. KOROMILAS, Chief Judge
PATRICIA H. FITZGERALD, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

On March 13, 2021 appellant filed a timely appeal from a September 16, 2020 merit
decision of the Office of Workers’ Compensation Programs (OWCP). 1 The Clerk of the Appellate
Boards assigned Docket No. 21-0660.
On September 26, 2019 OWCP advised appellant of its preliminary overpayment
determination that he had received a $6,038.06 overpayment of compensation for the period
June 1, 2014 through August 17, 2019 because he received wage-loss compensation under the
Federal Employees’ Compensation Act2 (FECA) and age-related retirement benefits from the
Social Security Administration (SSA) without an appropriate offset for the portion of the SSA
1

Under the Board’s Rules of Procedure, an appeal must be filed within 180 days from the date of issuance of an
OWCP decision. An appeal is considered filed upon receipt by the Clerk of the Appellate Boards. See 20 C.F.R.
§ 501.3(e)-(f). One hundred and eighty days September 16, 2020, the date of OWCP’s last decision, was
March 15, 2021. Because using March 18, 2021, the date the appeal was received by the Clerk of the Appellate
Boards, would result in the loss of appeal rights, the date of the postmark is considered the date of filing. Th e date of
the U.S. Postal Service postmark is March 13, 2021, rendering the appeal timely filed. See 20 C.F.R. § 501.3(f)(1).
2

5 U.S.C. § 8101 et seq.

retirement benefits attributable to his federal service. It also found that he was without fault in the
creation of the overpayment.
On October 26, 2019 appellant requested a prerecoupment hearing before a representative
of OWCP’s Branch of Hearings and Review. He asserted that the information provided by SSA
regarding the amount of his benefits contained discrepancies. Appellant advised that he was not
seeking waiver due to financial hardship.
Following a preliminary review, by decision dated January 30, 2020, OWCP’s hearing
representative set aside the September 26, 2019 preliminary overpayment determination. The
hearing representative noted that, on August 18, 2014, SSA had provided a Federal Employees
Retirement System (FERS)/SSA dual benefits calculation form setting forth appellant’s SSA agerelated retirement benefits with and without a FERS offset effective June 2014. On July 31, 2019
SSA had provided another FERS/SSA dual benefits calculation form that contained different rates
for the period beginning June 2014. The hearing representative determined that OWCP had failed
to resolve the discrepancies between the figures provided by SSA on the two forms prior to
reaching its overpayment determination. Consequently, the hearing representative found that
OWCP had not met its burden of proof to establish the declared o verpayment. The hearing
representative instructed OWCP, on remand, to obtain clarifying information from SSA, and to
issue a de novo preliminary overpayment determination setting forth the period and amount of
overpayment.
By decision dated September 16, 2020, OWCP found that appellant had received an
overpayment of wage-loss compensation in the amount of $6,038.06 for the period June 1, 2014
through August 17, 2019 because it had failed to offset his compensation payments by the portion
of his SSA age-related retirement benefits that were attributable to his federal service. It
determined that he was without fault in the creation of the overpayment but denied waiver of
recovery, noting that he had not requested waiver of recovery of the overpayment. OWCP required
recovery of the overpayment by deducting $200.00 from appellant’s continuing compensation
benefits every 28 days.
The Board finds that the case is not in posture for decision as OWCP improperly issued the
September 16, 2020 final overpayment decision.
OWCP’s regulations provide that, before seeking to recover an overpayment or adjust
benefits, it will advise the individual in writing that the overpayment exists and the amount of
overpayment. 3 The written notification must include a preliminary finding regarding whether the
individual was at fault in the creation of the overpayment.4 The preliminary notice must also
inform the individual of his or her right to challenge the fact or amount of the overpayment, the
right to contest the preliminary finding of fault in the creation of the overpayment, if applicable,
and the right to request a waiver of recovery of the overpayment. 5 The recipient of the alleged
3

20 C.F.R. § 10.431(a). See also Federal (FECA) Procedure Manual, Part 6 -- Debt Management, Initial
Overpayment Actions, Chapter 6.300.5 (September 2018).
4

Id. at § 10.431(b).

5

Id. at § 10.431(d).

2

overpayment may present evidence in response to OWCP’s preliminary notice, either in writing
or at a prerecoupment hearing requested within 30 days. 6
The preliminary notice of findings is essential in overpayment cases because OWCP
regulations limit further review of a final decision concerning overpayment to the Board. A
claimant is prohibited from requesting a hearing, or reconsideration, following a final overpayment
decision.7 The claimant is, therefore, precluded from introducing new evidence to rebut findings
made in a final overpayment decision.
The Board notes that OWCP routinely issues a new preliminary determination after an
OWCP hearing representative reviews a preliminary overpayment decision and remands the case
to OWCP for further findings. 8 In this case, OWCP’s hearing representative specifically instructed
OWCP to issue a new preliminary overpayment determination after obtaining clarifying
information from SSA. OWCP, however, failed to issue a new preliminary determination
notifying appellant of its new findings, informing him of his right to challenge the overpayment,
and providing him with the opportunity to submit new information regarding waiver of recovery
of the overpayment. 9
As OWCP has not afforded appellant the procedural rights provided under its regulations,
the Board finds that it improperly issued its final overpayment decision. 10 Consequently, the
September 16, 2020 decision is hereby reversed. Accordingly,

6

Id. at § 10.432.

7

See 20 C.F.R. § 10.440(b).

8

See K.G., Docket No. 17-0517 (issued September 8, 2017); L.V., Docket No. 15-1856 (issued July 19, 2016).

9

K.G., id.

10

L.V., supra note 8; K.G., Docket No. 08-2135 (issued April 16, 2009).

3

IT IS HEREBY ORDERED THAT the September 16, 2020 decision of the Office of
Workers’ Compensation Programs is reversed.
Issued: October 15, 2021
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

4

